                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DAVID BROWN,
                                                               Case No. 1:16-cv-235
               Plaintiff,
                                                               Hon. Paul L. Maloney
v.

WILLIE SMITH, et al.,

               Defendants.
                                    /

                                             ORDER

               This is a civil rights claim brought pursuant to 42 U.S.C. § 1983 by pro se plaintiff

David Brown. On September 2, 2016, plaintiff filed an amended complaint (ECF No. 8) which

named 27 defendants. After screening the amended complaint, the Court dismissed two defendants

and ordered service on the other 25 defendants. See Opinion and Order (ECF Nos. 9 and 10). On

July 10, 2017, the Court noted that there could be at least 300 separate claims against the 25

remaining defendants, found the lawsuit to be unmanageable in its present form, and severed all

claims except the Eighth Amendment claims alleged against Dr. Doyle, Dr. Gerlach, and Dr.

Linsley. See Order (ECF No. 84). The Court advised plaintiff that he could re-file the severed

claims within 28 days consistent with Fed. R. Civ. P. 8. Id.

               It appears that plaintiff consulted with a legal writer at the MDOC, which resulted

in the filing of another complaint in this action on September 29, 2017. This complaint was

docketed as a “proposed amended complaint” (ECF No. 99). Although plaintiff did not seek leave

to file the proposed amended complaint, defendant Dr. Doyle filed an answer to it (ECF No. 117).


                                                 1
                  The proposed amended complaint was not properly filed in this case.                                 An

attachment to the proposed amended complaint indicates that it was intended to be a re-filing of

the severed claims.1 The proposed amended complaint consists of 193 paragraphs of allegations

against 21 defendants who worked at Ionia Correctional Facility (ICF) and Carson City

Correctional Facility (DRF). Eighteen defendants named in the proposed amended complaint were

severed from the amended complaint: Willie O. Smith; Erica Huss; J. Lebarre; Marcus Turner; P.

Jenson; J. Novak; J. Gardner; R. Gorman; Sherman Campbell; K. Stevens; Todd Lambert; W.

Anderson; J. Beecher; C. McQueary; K. Paski; Sgt. A. Collins; Sgt. J. Erickson; and Sgt. Fidler.

Two defendants in the proposed amended complaint, Dr. W. Borgerding and Dr. Kolk, were named

in the original complaint but not the amended complaint. Finally, one defendant named in the

proposed amended complaint, J. Lewis, was never a party to this lawsuit.

                  The proposed amended complaint includes alleged violations of: the Americans

with Disabilities Act; the Rehabilitation Act; 1st Amendment (denial of access to the courts,

retaliation and retaliatory transfer); 8th Amendment (cruel and unusual punishment, deliberate

indifference to serious medical needs, excessive force, and failure to protect); “Equal protection

from retaliation”; “Anti-Retaliation Act 12203”; “Supervisor Liability”; “Destroyed/Damaged

Property”; “Violation of Due Process”; and, “Violation of the 5th and 14th Amendments”. See

Proposed Amended Compl. (ECF No. 99).



1
  The attachment, “Declaration of Legal Writer Services”, is signed by both plaintiff and “ICF Legal Writer Shane
Johns” and purports to be a declaration under 28 U.S.C. § 1746. The document, however, does not comply with the
statutory requirements. The legal writer signed the declaration but did not certify to any statements in it. For his part,
plaintiff stated under penalty of perjury that the declaration is based on facts “true to the best of his belief and
knowledge” and also certified under 28 U.S.C. § 1746 that the facts “are true to the best of his belief.” See Decl. (ECF
No. 99-1). Neither of these statements based on “belief” are sufficient to act as an unsworn declaration under penalty
of perjury pursuant to 18 U.S.C. § 1746(2), which requires that a person declare, certify, verify or state that “under
penalty of perjury under the laws of the United States of America that the foregoing is true and correct.”
                                                            2
               The proposed amended complaint appears to be a failed attempt by plaintiff and an

MDOC legal writer to re-file the severed claims as allowed by the Court’s order (ECF No. 84).

As an initial matter, the proposed amended complaint is not a re-filing of the severed claims,

because it includes claims against Dr. Borgerding, Dr. Kolk and Secretary Lewis which were not

severed from the amended complaint. Next, the proposed amended complaint was untimely

because it was not filed within 28 days as directed by the Court. Finally, the proposed amended

complaint should not have been filed in this lawsuit. It should have been filed as a separate lawsuit.

See Kitchen v. Heyns, 802 F.3d 873, 874-75 (6th Cir. 2015) (“Severing the claims creates two

discrete, independent actions, which then proceed as separate suits for the purpose of finality and

appealability. Courts treat severed claims as if the plaintiff had originally filed two separate

lawsuits.”) (internal quotations, citations, and emphasis omitted). For these reasons, plaintiff’s

“proposed amended complaint” (ECF No. 99) and Dr. Doyle’s answer (ECF No. 117) are

STRICKEN and REMOVED from this lawsuit.

               IT IS SO ORDERED.


Dated: March 4, 2019                                  /s/ Ray Kent
                                                      United States Magistrate Judge




                                                  3
